116 Ga. App. 532 (1967)
157 S.E.2d 764
BIDDINGER et al.
v.
FLETCHER et al.
43115.
Court of Appeals of Georgia.
Argued October 2, 1967.
Decided October 11, 1967.
Rehearing Denied October 24, 1967.
Burch & Boswell, John S. Boswell, Sr., for appellants.
Young, Young & Ellerbee, Cam U. Young, Walker & Yancey, Fred H. Walker, for appellees.
HALL, Judge.
The nonresident plaintiffs appeal from a judgment in favor of the nonresident defendants in this negligence action brought in accordance with the Nonresident Motorist Act (Ga. L. 1937, p. 732, as amended; Code Ann. § 68-801). Held:
1. The ground of the plaintiffs' first enumeration of error was not raised in the trial court and cannot be considered here. *533 Lee Rubber & Tire Corp. v. Seaboard Produce Co., 106 Ga. App. 708 (128 SE2d 73); State Hwy. Dept. v. Thomas, 106 Ga. App. 849, 852 (128 SE2d 520); Allen v. Safeco Ins. Co. of America, 108 Ga. App. 278, 279 (132 SE2d 859); Taylor v. R. O. A. Motors, Inc., 114 Ga. App. 671, 676 (152 SE2d 631).
2. The grounds of the second and third enumerations of error, that the verdict is contrary to the law and the evidence, are without merit since there was some evidence to support the verdict. Kendrick v. Kendrick, 218 Ga. 460 (128 SE2d 496); Medlin v. Bickford, 106 Ga. App. 859, 861 (128 SE2d 531).
3. The fourth enumeration of error is without merit. No party may complain of the giving or the failure to give an instruction to the jury, unless he objects thereto before the jury returns its verdict, stating distinctly the matter to which he objects and the grounds of his objection. Appellate Practice Act of 1965 (Ga. L. 1965, p. 18), as amended (Ga. L. 1966, p. 493). Section 17(c) of the above Act is inapplicable since the error contended is neither "blatantly apparent and prejudicial" nor a "gross miscarriage of justice."
4. The motion to dismiss the appeal is denied.
Judgment affirmed. Felton, C. J., and Eberhardt, J., concur.